{¶ 58} I concur in the majority's analysis and disposition of Appellant's first assignment of error. I further concur in the majority's disposition of Appellant's second assignment of error, but do so for a different reason.
 {¶ 59} I find the trial court erred in not suppressing the HGN test. I do not find the test was administered in substantial compliance with the NHTSA manual. However, Appellant cannot demonstrate prejudice because there is no affirmative demonstration in the record before this Court that the trial court relied upon this evidence in reaching its finding of guilt following his no contest plea.3
3 Appellant did not order a transcription of Appellant's plea and sentencing hearing as part of the appellate record. *Page 11